In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 16-1061V
                                    Filed: February 17, 2017
                                           Unpublished

****************************
WILLIAM STAAK, JR.,                       *
                                          *
                     Petitioner,          *     Ruling on Entitlement; Concession;
v.                                        *     Influenza Vaccination;
                                          *     Shoulder Injury Related to Vaccine
SECRETARY OF HEALTH                       *     Administration (“SIRVA”);
AND HUMAN SERVICES,                       *     Special Processing Unit (“SPU”)
                                          *
                     Respondent.          *
                                          *
****************************
Jeffrey S. Pop, Jeffrey S. Pop, Attorney at Law, Beverly Hills, CA, for petitioner.
Sarah C. Duncan, U.S. Department of Justice, Washington, DC, for respondent.

                                    RULING ON ENTITLEMENT1

Dorsey, Chief Special Master:

        On August 25, 2016, William Staak, Jr. (“petitioner”) filed a petition for
compensation under the National Vaccine Injury Compensation Program, 42 U.S.C.
§300aa-10, et seq.,2 (the “Vaccine Act” or “Program”). Petitioner alleges that within two
hours of the influenza vaccination on September 29, 2015, he developed severe left
shoulder pain and that his injuries were caused by the influenza vaccination. Petition at
1, ¶¶ 5, 6, 14. Petitioner further alleges that he received the vaccination in the United
States, has suffered the residual effects of his injury for more than six months, and has
not filed a civil action or received compensation for his injuries alleged as vaccine
caused. Id. at ¶¶ 5, 14, 16. The case was assigned to the Special Processing Unit of
the Office of Special Masters.



1 Because this unpublished ruling contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended
at 44 U.S.C. § 3501 note (2012)). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
       On February 17, 2017, respondent filed her Rule 4(c) report in which she
concedes that petitioner is entitled to compensation in this case. Respondent’s Rule
4(c) Report at 1. Specifically, respondent “has concluded that petitioner’s alleged injury
is consistent with SIRVA, and that it was caused in fact by the flu vaccine he received
on September 29, 2015.” Id. at 4. Respondent further indicates that “based on the
record as it now stands, petitioner has satisfied all legal prerequisites for compensation
under the Act.” Id.

       In view of respondent’s concession and the evidence before me, I find that
petitioner is entitled to compensation.

IT IS SO ORDERED.

                                  s/Nora Beth Dorsey
                                  Nora Beth Dorsey
                                  Chief Special Master




                                            2